DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-30 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (U.S. Patent Application Publication No. 2018/0279193)

Claim 1, Park et al. disclose a 1  
 method for wireless communications at a wireless node (Figs. 14-16 and pars 276-278, wireless device), comprising: 2receiving an indication of a conditional handover configuration that specifies a 3set of trigger conditions for a conditional handover procedure for a cell supported by a relay 4node in connection with the wireless node, the indication of the conditional handover 5configuration indicating a change of the cell from a first cell identifier to a second cell 6identifier (Figs. 14-16 and pars 276-278, Handover Command comprising handover execution condition to wireless device, handover, to another cell identifier); 7determining that a trigger condition of the set of trigger conditions is satisfied (Figs. 14-16 and pars 276-278, condition met); 8and 9transmitting, to the relay node and based at least in part on the trigger 10condition being satisfied, a random access message to initiate the conditional handover 11procedure for the cell from the first cell identifier to the second cell identifier (Figs. 14-16 and pars 276-278, random access preamble).  
 	Referring to Claim 12 as applied to Claim 1 above, Park et al. disclose the method, further comprising: 2identifying a time duration after receipt of the conditional handover 3configuration for the wireless node to initiate the conditional handover procedure based at 4least in part on the set of trigger conditions; and 5determining that the trigger condition of the set of trigger conditions is 6satisfied based at least in part on determining that the time duration after receipt of the 7conditional handover configuration has elapsed (pars 276 and 289, handover condition, time duration).  
 	Referring to Claim 3 13 as applied to Claim 1 above, Park et al. disclose the method, 1further comprising: 2measuring a signal quality of a signal from the cell associated with the first 3cell identifier based at least in part on the set of trigger 
1 	 	Referring to Claim 4 14as applied to Claim 1 above, Park et al. disclose the method, further comprising: 2measuring a signal quality of a signal from the cell associated with the second cell identifier based at least in part on the set of trigger conditions; andAttorney Docket No. PR662.01 (103038.2329)Qualcomm Ref. No. 194224 68 4determining that the trigger condition of the set of trigger conditions is 5satisfied based at least in part on the signal quality being above a threshold signal quality (pars 276 and 277, handover condition, target cell quality larger by a value).  
 	Referring to Claim 5 14as applied to Claim 1 above, Park et al. disclose the method, 1further comprising: 2measuring a first signal quality of a first signal from the cell associated with 3the first cell identifier based at least in part on the set of trigger conditions; 4measuring a second signal quality of a second signal from the cell associated 5with the second cell identifier based at least in part on the set of trigger conditions; and 6determining that the trigger condition of the set of trigger conditions is 7satisfied based at least in part on a difference between the first signal quality and the second 8signal quality satisfying a relative signal quality threshold (pars 276 and 277, handover condition, delta value of cell quality between source and target cells).  
Referring to Claim 6 14as applied to Claim 1 above, Park et al. disclose the method, further comprising: 2receiving the indication of the conditional handover configuration from the 3relay node or from a central node in an integrated access and backhaul system (Figs. 14-16 and pars 276-278, Handover Command from Core Node; pars 259 and 276, base stations, backhaul, interface).  

1 Referring to Claim 7 14as applied to Claim 1 above, Park et al. disclose the method, further comprising: 2receiving the indication of the conditional handover configuration in a radio 3resource control (RRC) message (par 276, RRC message).  
1 	 					
Referring to Claim 8 14as applied to Claim 1 above, Park et al. disclose the method, further comprising: 2establishing, as part of the conditional handover procedure, a connection with 3the relay node via the cell associated with the second cell identifier after a transition period of 4the cell from the first cell identifier to the second cell identifier (par 276, time duration; Also par 244, time window).  
1 				
Referring to Claim 9 14as applied to Claim 8 above, Park et al. disclose the method, further comprising: 2receiving, from the relay node and during the transition period, one or more 3signals associated with the first cell identifier and one or more signals associated with the 4second cell identifier (Figs. 14-16 and pars 276-278, messages from base station associated with the first and second cells, including access complete message from target base station and related signaling with base stations).  
1 		
Referring to Claim 10 14as applied to Claim 1 above, Park et al. disclose the method, further comprising: 2establishing, as part of the conditional handover procedure, a connection with 3the relay node via the cell associated with the second cell identifier after transmitting the random access message (Figs. 14-16 and pars 276-278, random access preamble).  
1 		 			
Referring to Claim 11 14as applied to Claim 1 above, Park et al. disclose the method, wherein the set of trigger conditions comprises 2a time duration after receipt of the conditional handover configuration for the wireless node 3to initiate the conditional handover procedure, a signal quality of a signal associated with the 4first cell identifier 
1 		

Referring to Claim 12 14as applied to Claim 11 above, Park et al. disclose the method, wherein the time duration indicates a number 2of slots, a number of frames, a number of symbols, or a time period following receipt of the 3conditional handover configuration (pars 276 and 289, time duration).  
1 		
Referring to Claim 13 14as applied to Claim 1 above, Park et al. disclose the method, wherein the wireless node is a user equipment 2(UE) or a mobile termination function of an integrated access and backhaul node (Figs. 14-16 and pars 276-278, wireless device).  
1 		
Referring to Claim 14, Park et al. disclose a method for wireless communications at a relay node (Figs. 14-16 and pars 274-278, base station), comprising: 2establishing a connection with a wireless node via a cell supported by the relay 3node, the cell associated with a first cell identifier (Figs. 14-16 and pars 274-278, base station - wireless device communication via its cell, identifier); 4determining, based at least in part on a neighboring cell being associated with 5the first cell identifier, a change of the cell from the first cell identifier to a second cell 6identifier (Figs. 14-16 and pars 274-278, determining handover to a cell id); and 7transmitting an indication of a conditional handover configuration that 8specifies a set of trigger conditions for a conditional handover procedure based at least in part 9on determining the change of the cell from 
1 	
Referring to Claim 15 14as applied to Claim 14 above, Park et al. disclose the method, further comprising: 2receiving, from the wireless node, a random access message as part of the 3conditional handover procedure, the random access message received based at least in part on 4a trigger condition of the set of trigger conditions being satisfied; and 5establishing, after receiving the random access message, a second connection 6with the wireless node via the cell associated with the second cell identifier as part of the 7conditional handover procedure (Figs. 14-16 and pars 276-278, condition met, random access preamble, handover).  
 	Referring to Claim 16 14as applied to Claim 14 above, Park et al. disclose the method, further comprising:Attorney Docket No. PR662.01 (103038.2329)Qualcomm Ref. No. 194224 70 2receiving, from a central node in communication with the relay node, an 3indication to change the cell from the first cell identifier to the second cell identifier, wherein 4determining the change of the cell from the first cell identifier to the second cell identifier 5based at least in part on the indication received from the central node (Figs. 14-16 and pars 276-278, Handover Command from Core Node, handover, cell id).  
1 	Referring to Claim 17 14as applied to Claim 14 above, Park et al. disclose the method, further comprising: 2receiving, from a central node in communication with the relay node, the 3indication of the conditional handover configuration (Figs. 14-16 and pars 276-278, Handover Command).  

Referring to Claim 18 14as applied to Claim 14 above, Park et al. disclose the method, further comprising: 2transmitting the indication of the conditional handover configuration via a 3radio resource control (RRC) message (par 276, RRC message).  
1 	 		
 		
Referring to Claim 19 14as applied to Claim 14 above, Park et al. disclose the method, further comprising: 2transmitting, during a transition period after transmitting the indication of the 3conditional handover configuration, one or more signals associated with the first cell 4identifier (Figs. 14-16 and pars 276-278, messages from base station associated with the first cell and related signaling with base stations).  
1 	
Referring to Claim 20 14as applied to Claim 14 above, Park et al. disclose the method, further comprising: 2transmitting, during the transition period after transmitting the indication of 3the conditional handover configuration, one or more signals associated with the second cell 4identifier (Figs. 14-16 and pars 276-278, messages from base station associated with second cell, including access complete message from target base station and related signaling with base stations).   
1 	
Referring to Claim 21 14as applied to Claim 14 above, Park et al. disclose the method, further comprising: 2transmitting one or more signals associated with the second cell identifier after 3transmitting the indication of the conditional handover configuration (Figs. 14-16 and pars 276-278, messages from base station associated with second cell, including access complete message from target base station and related signaling with base stations).  
Referring to Claim 22 14as applied to Claim 14 above, Park et al. disclose the method, wherein the relay node is an integrated access 2and backhaul node (pars 259 
1 			
1
 				
Referring to Claim 2314, Park et al. disclose a method for wireless communications at a central node (Figs. 14-16 and pars 274-276, a core node), comprising: 2identifying a first cell identifier of a cell supported by a relay node in 3communication with a wireless node and the central node (Figs. 14-16 and pars 274-276, cell identifier, base station, core node); 4determining to change the cell from the first cell identifier to a second cell 5identifier based at least in part on a neighboring cell of the relay node being associated with the first cell identifier (Figs. 14-16 and pars 274-276, handover, cell id); andAttorney Docket No. PR662.01 (103038.2329)Qualcomm Ref. No. 194224 717transmitting, to the relay node and based at least in part on determining, an 8indication to change the cell from the first cell identifier to the second cell identifier (Figs. 14-16 and par 276, handover request/command).  
1 		 			
Referring to Claim 24 14as applied to Claim 23 above, Park et al. disclose the method, further comprising: 2receiving, from a central entity, a signal that indicates the change of the cell 3from the first cell identifier to the second cell identifier (Figs. 14-16 and par 276, handover request/command).  
1 				
Referring to Claim 25 14as applied to Claim 23 above, Park et al. disclose the method, further comprising: 2transmitting a conditional handover configuration to the wireless node based at 3least in part on the determining, wherein the conditional handover configuration comprises 4one or more parameters of a conditional handover procedure to change the cell from the first 5cell identifier to the second cell identifier (Figs. 14-16 and pars 276-278, Handover Command comprising handover execution condition to wireless device, handover, to another cell identifier). 
Claim 26 14as applied to Claim 25 above, Park et al. disclose the method, wherein the conditional handover 2configuration comprises a set of trigger conditions for the conditional handover procedure, 3wherein the set of trigger conditions comprises a time duration after receipt of the conditional 4handover configuration for the wireless node to initiate the conditional handover procedure, a 5signal quality of a signal associated with the first cell identifier falling below a first threshold, 6a signal quality of a signal associated with the second cell identifier exceeding a second 7threshold, or a relative signal quality between signals associated with the first and second cell 8identifiers, or any combination thereof (pars 276 and 289, handover condition, time duration, source cell quality lower by a value, target cell quality larger by a value, delta value).
1Referring to Claim 27 14as applied to Claim 23 above, Park et al. disclose the method, further comprising: 2transmitting, to the relay node, an indication of a transition period for 3changing the cell from the first cell identifier to the second cell identifier (Figs. 14-16 and pars 275-278 and 289, Handover Request/Command, time, duration).  
1			
Referring to Claim 28 14as applied to Claim 27 above, Park et al. disclose the method, further comprising: wherein the transition period indicates a time 2period in which the relay node performs communications associated with both the first and 3second cell identifiers (Figs. 14-16 and pars 275-278 and 289, Handover Request/Command, time/duration - signaling for handover).  
1 			Referring to Claim 29 14as applied to Claim 23 above, Park et al. disclose the method, further comprising: 2transmitting the indication to change the cell from the first 
1	Referring to Claim 3014, Park et al. disclose an apparatus for wireless communications at a wireless node, comprising: Attorney Docket No. PR662.01 (103038.2329)Qualcomm Ref. No. 194224 3a processor, 4memory coupled with the processor; and 5instructions stored in the memory and executable by the processor to cause the 6apparatus to (Figs. 14-16 and pars 276-278, wireless device; Also, par 287, memory): 7receive an indication of a conditional handover configuration that 8specifies a set of trigger conditions for a conditional handover procedure for a cell 9supported by a relay node in connection with the wireless node, the indication of the 10conditional handover configuration indicating a change of the cell from a first cell 11identifier to a second cell identifier (Figs. 14-16 and pars 276-278, Handover Command comprising handover execution condition to wireless device, handover, identifier of one or more cells); 12determine that a trigger condition of the set of trigger conditions is 13satisfied (Figs. 14-16 and pars 276-278, condition met); and 14transmit, to the relay node and based at least in part on the trigger 15condition being satisfied, a random access message to initiate the conditional 16handover procedure for the cell from the first cell identifier to the second cell identifier (Figs. 14-16 and pars 276-278, random access preamble).  
	  			Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to conditional handover: 	U.S. Pat. Application Publication No. 2021/0076271 to Jokela et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642